MEMORANDUM *
Rudy Gandi Suparman, a citizen of Indonesia, appeals from the Board of Immigration Appeals’ summary affirmance of the I J’s denial of his application for asylum and withholding of removal. Substantial evidence supports the IJ’s decision that Suparman did not have a well-founded fear of persecution. The events upon which the petitioner relies do not rise to the level of past persecution, and he has not shown a well-founded fear of future persecution. See Fisher v. INS, 79 F.3d 955, 961 (9th Cir.1996) (en banc) (persecution is an extreme concept that goes beyond treatment that society finds simply unpleasant.)
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.